Citation Nr: 1422544	
Decision Date: 05/19/14    Archive Date: 05/29/14

DOCKET NO.  13-13 854	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office Center in Wichita, Kansas


THE ISSUES

1. Entitlement to an effective date prior to November 3, 2005, for the grant of service connection for a left hip disability, characterized as residuals of a fracture to the femoral head and degenerative joint disease.  

2.  Entitlement to an initial rating in excess of 30 percent for a left hip disability, characterized as residuals of a fracture to the femoral head and degenerative joint disease.  


REPRESENTATION

Appellant represented by:	Kenneth Carpenter, Attorney


ATTORNEY FOR THE BOARD

B. Thomas Knope, Counsel
INTRODUCTION

The Veteran served on active duty from August 1974 to October 1975.

This matter is on appeal from an April 2011 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Wichita, Kansas.   

This appeal includes documents contained in the Virtual VA paperless claims processing system.  Accordingly, any future consideration of this appellant's case should take into consideration the existence of these electronic records.


FINDINGS OF FACT

1. On November 3, 2005, the RO received the Veteran's claim seeking entitlement to service connection for a left hip disability, and there is no communications prior to this date reflecting the intent to file a claim.

2. The residuals of the Veteran's left hip disability has been characterized by deformity of the femoral neck with some pain while sitting and osteoarthritis of the hip joint; fracture of the surgical neck with "false joint;" or fracture the humeral neck with nonunion (but without loose motion), preserved weightbearing with the aid of a brace, favorable ankylosis in flexion at an angle between 20 and 40 degrees, and slight adduction or abduction, limitation of thigh flexion to 30 degrees, or impairment of the thigh abduction to 10 percent has not been shown.  


CONCLUSIONS OF LAW

1.  The criteria for the assignment of an effective date prior to November 3, 2005, for the grant of service connection for a left hip disability, characterized as residuals of a fracture to the femoral head and degenerative arthritis, have not been met.  38 U.S.C.A. §§ 1502, 1521, 5103, 5103A, 5110(a) (West 2002); 38 C.F.R. §§ 3.1(r), 3.350, 3.351, 3.352, 3.400 (2013).

2.  The criteria for an initial rating in excess of 30 percent for a left hip disability, characterized as residuals of a fracture to the humeral head, have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.321, 4.1, 4.2, 4.3, 4.6, 4.7, 4.10, 4.14, 4.40, 4.45, 4.59, 4.71, 4.71a, DC 5255 (2013).

3.  The criteria for a separate initial 10 percent rating, but no more, for a left hip disability, characterized as degenerative joint disease, have been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.321, 4.1, 4.2, 4.3, 4.6, 4.7, 4.10, 4.14, 4.40, 4.45, 4.59, 4.71, 4.71a, DC 5003, 5251, 5252, 5253 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

In an April 2011 rating decision, the Veteran was granted service connection for a hip disability characterized by residuals of a fracture to the humeral neck and osteoarthritis of the hip joint.  A 30 percent disability rating was assigned, effective November 3, 2005.  The Veteran has disagreed with the assigned rating as well as the effective date.  

Effective Date

In general, the effective date for the grant of service connection based upon an original claim or a claim reopened after final disallowance is either the day following separation from active service or the date entitlement arose if the claim is received within one year after separation from service; otherwise it will be the date of receipt of the claim or the date entitlement arose, whichever is the later.  38 U.S.C.A. § 5110(b)(1) (West 2002); 38 C.F.R. § 3.400(b) (2013).

For effective date purposes, a claim is a formal or informal written communication identifying and requesting a determination of entitlement or evidencing a belief in entitlement, to a benefit.  38 C.F.R. § 3.1(p) (2013).  Any communication or action, indicating an intent to apply for one or more benefits under the laws administered by VA, from a claimant, his or her duly authorized representative, a Member of Congress, or some person acting as next friend of a claimant who is not sui juris, may be considered an informal claim.  Upon receipt of an informal claim, if a formal claim has not been filed, an application form will be forwarded to the claimant for execution.  If received within one year after the date it was sent to the claimant, it will be considered filed as of the date of receipt of the informal claim.  38 C.F.R. § 3.155 (2012); Norris v. West, 12 Vet. App. 413, 421 (1999).

In this case, the Veteran submitted a claim seeking entitlement to service connection for a left hip disability, which was received by the RO on November 3, 2005.  The Board determines that this is the date of the Veteran's formal claim.  Notably, the evidence does not indicate that he has ever filed a claim prior to this date, nor has he asserted that he has submitted such a claim before this date.  Therefore, the Board finds that, for effective date purposes, this is the date of receipt for the Veteran's claim of entitlement to service connection for a left hip disability.

The date of receipt of the claim having been established, the Board has also reviewed whether there is any evidence of an intent to file a claim for benefits prior to November 3, 2005.  In this regard, a review of the record fails to show that the RO received claim or informal written communication indicative of the Veteran's desire to seek service connection for his left hip disability.  Indeed, there are no communications at all in the year prior to November 3, 2005.  Therefore, the Board concludes that the effective date of the Veteran's service-connected left hip disability is no earlier than November 3, 2005, and effective date prior to this is not warranted.  

Increased Ratings

Disability evaluations are determined by the application of a schedule of ratings which is based on average impairment of earning capacity.  Generally, the degrees of disability specified are considered adequate to compensate for considerable loss of working time from exacerbations or illnesses proportionate to the severity of the several grades of disability.  See 38 C.F.R. § 4.1 (2013).  Separate diagnostic codes identify the various disabilities.  38 U.S.C.A. § 1155 (West 2002 & Supp. 2013); 38 C.F.R. Part 4 (2013).  While the Board typically considers only those factors contained wholly in the rating criteria, it is appropriate to consider factors outside the specific rating criteria when appropriate in order to best determine the level of occupational and social impairment.  See Mauerhan v. Principi, 16 Vet. App. 436 (2002); Massey v. Brown, 7 Vet. App. 204, 208 (1994). 

Where there is a question as to which of two separate evaluations shall be applied, the higher evaluation will be assigned if the disability more closely approximates the criteria required for that particular rating.  38 C.F.R. § 4.7 (2013).  When a reasonable doubt arises regarding the degree of disability, such doubt will be resolved in favor of the Veteran.  38 C.F.R. § 4.3 (2013).

Disability of the musculoskeletal system is primarily the inability, due to damage or infection in the parts of the system, to perform the normal working movements of the body with normal excursion, strength, speed, coordination, and endurance.  It is essential that the examination on which ratings are based adequately portray the anatomical damage, and the functional loss, with respect to all these elements.

The functional loss may be due to absence of part, or all, of the necessary bones, joints and muscles, or associated structures, or to deformity, adhesions, defective enervation, or other pathology, or it may be due to pain, supported by adequate pathology and evidenced by visible behavior of the claimant undertaking the motion.  Weakness is as important as limitation of motion, and a part that becomes painful on use must be regarded as seriously disabled.  38 C.F.R. §§ 4.10, 4.40, 4.45 (2013); see also DeLuca v. Brown, 8 Vet. App. 202 (1995).  

Furthermore, the intent of the rating schedule is to recognize painful motion with joint or periarticular pathology as productive of disability.  Thus, actually painful, unstable, or malaligned joints, due to healed injury, are as entitled to at least the minimum compensable rating for the joint.  The joints should be tested for pain on both active and passive motion, in weight-bearing and nonweight-bearing and, if possible, with the range of the opposite undamaged joint.  See 38 C.F.R. § 4.59 (2013).

Indeed, in cases where a veteran has a noncompensable rating for a musculoskeletal disability, a compensable rating under 38 C.F.R. § 4.59 is for consideration when there is evidence of painful motion even without actual limitation of motion or loss of motion that is non-compensable.  See Burton v. Shinseki, 25 Vet. App. 1 (2011).  In other words, a diagnosis of arthritis is not necessary in order for a compensable rating to be warranted based simply on pain.  

In cases where the Veteran's claim arises from a disagreement with the initial evaluation following the grant of service connection, the Board shall consider the entire period of claim to see if the evidence warrants the assignment of different ratings for different periods of time during these claims a practice known as "staged" ratings.  Fenderson v. West, 12 Vet. App. 119 (1999).

In this case, the Veteran has been rated at 30 percent for his left hip disability by analogy under 38 C.F.R. § 4.71a, DC 5255.  38 C.F.R. § 4.20 (2013).  Under this diagnostic code, a 30 percent rating is for application when the evidence indicates malunion of the femur with marked knee or hip disability.  In order to warrant a rating in excess of 30 percent under this diagnostic code, the critical issue, the evidence must show:

* Fracture of the surgical neck with "false joint;" or 
* Fracture with nonunion (but without loose motion), and weightbearing is preserved with the aid of a brace (60 percent). 

38 C.F.R. § 4.71a, DC 5255 (2013).  

As is applicable here, the term "false joint," does not refer to a prosthetic joint, but refers to a pathologic condition characterized by the inability of the weightbearing joint to form a callus.  Dorland's Illustrated Medical Dictionary, pp. 986, 1563 (31st ed.) (2007).  

Based on the evidence of record, an increased rating is not warranted under this diagnostic code.  First, while there is X-ray evidence that the Veteran sustained a fracture to the femoral neck, there is no indication that a false joint has formed.  

Specifically, at a VA examination in April 2011, an X-ray of the left hip revealed hypertrophic changes at the femoral head margins, narrowing of the narrowing at the medial joint space, and some foreshortening of the femoral neck.  However, there was no indication that a false joint had formed.  This is also consistent with an October 2005 X-ray which also noted deformity of the femoral neck, but without formation of a false joint, providing highly probative objective medical evidence against this claim on this issue.   

Indeed, the X-ray indicated that the femoral head remained articulated within the hip socket.  Therefore, an increased rating is not warranted on this basis.  

Next, the evidence also does not indicate a fracture of the anatomical neck with nonunion.  In this regard, the evidence does include a single treatment note from March 2006, where the evaluating physician reported "nonunion of a left femoral neck fracture."  However, this does not appear supported by X-ray evidence.  Specifically an X-ray performed in October 2005 indicated deformity in the femoral neck.  However, there was no object evidence of nonunion.  Indeed, on that occasion, the disability was characterized as an "acute injury," which suggests that no residuals of the fracture were present.  A detailed review of the evidence of record clearly supports the finding that the best medical (while not all evidence) of record does not support a finding of "nonunion of a left femoral neck fracture."    

Beyond this point, a brace was not indicated at the VA examination of April 2011.  The best evidence in this case (including, most importantly, the Veteran's own statements) does not reveal weight bearing is preserved with the aid of a brace.

In fact, it appears based on the Veteran's VA examination in April 2011 that his most prominent residual is that his legs differ in length by approximately one inch.  This is consistent with an X-ray performed on this occasion that indicated some deformity of the femoral head.  However, there is no indication of nonunion of the humeral neck on this occasion.  Therefore, although a physician noted nonunion of the femoral neck in March 2006, the X-ray evidence does not indicates that nonunion is shown.  As such, a rating in excess of 30 percent is also not warranted on this basis.  

Although the Veteran has is currently rated under DC 5055, the Board also notes that he has been diagnosed with osteoarthritis of the left hip joint, which clearly appears to be a residual of his hip injury.  

Consideration has also been given to whether a separate rating is warranted for this disorder.  In this regard, VA regulations specifically prohibit assigning a disability evaluation of the same disability under various diagnoses, a practice known as "pyramiding."  38 C.F.R. § 4.14 (2013).  However, when there are symptoms of two separate and distinct disorders, even though both disorders may be located in the same location, separate disability ratings may be for application.  In such cases, the "critical element, however, is that none of the symptoms for any one of these three conditions is duplicative of or overlapping with the symptoms of the other two conditions."  Esteban v. Brown, 6 Vet. App. 259, 292 (1994).  

It is important to note that there is no clear case law on this issue regarding the hip and whether a separate rating may be granted.  However, the Board wishes to give the Veteran every consideration.  In this case, the Board concludes at the outset that a separate 10 percent rating is warranted under 38 C.F.R. § 4.71a, DC 5003 (2013).  Under this diagnostic code, a compensable rating is for application where arthritis may be established by X-ray evidence in any major joint or group of minor joints and where there is limitation of motion to a noncompensable level.  See also Burton, 25 Vet. App. at 1.  This 10 percent rating is to be combined with, and not added to, any other compensable rating based on limitation of motion.  It is important to note that note all evidence supports this finding, but in giving the benefit all reasonable doubt this claim may be granted on this basis. 

When considering whether a rating in excess of 10 percent is warranted for the osteoarthritis in the Veteran's left hip, the Board concludes that it is not.  In order to warrant a rating in excess of 10 percent, the evidence must show:
* Favorable ankylosis in flexion at an angle between 20 and 40 degrees, and slight adduction or abduction (60 percent under DC 5250);
* Limitation of thigh flexion to 30 degrees (20 percent under DC 5252); or
* Impairment of the thigh abduction to 10 percent (20 percent under DC 5253).
38 C.F.R. § 4.71a (2013).

Based on the evidence of record, a rating in excess of 10 percent is not warranted for the Veteran's left hip disability.  Specifically at his VA examination in April 2011, he stated that his hip has a "dull achy type pain," that was present even when he sits down.  However, he also acknowledged that he has peripheral vascular disease in the left lower extremity, which is significant and has resulted in a partial amputation of the left foot, may contribute to these symptoms.  

Upon examination, the Veteran exhibited 90 degrees of hip flexion, 30 degrees of extension and 45 degrees of abduction.  There was no indication that pain limited his range of motion, nor was there evidence of additional limitation after repetitive motion.  Therefore, a rating in excess of 10 percent is not warranted based on limitation of motion.

In evaluating the extent of the Veteran's disability in terms of range of motion, the Board has included consideration of the functional loss due to flare-ups of pain, fatigability, incoordination, pain on movement, and weakness.  38 C.F.R. §§ 4.40, 4.45, 4.59; DeLuca v. Brown, 8 Vet. App. 202 (1995).  In this case, while the Veteran complains of pain in his left hip, it does not appear that his pain results in additional functional loss.  See Mitchell v. Shinseki, 25 Vet. App. 32, 37-43 (2011) (pain must affect some aspect of the normal working movements of the body such as strength, speed, coordination or endurance).  Put another way, while the Veteran has complained of pain, these complaints are adequately contemplated in the ratings he currently receives.

In considering the appropriate disability rating, the Board has also considered the Veteran's statements that his left hip disability is worse than the ratings he currently receives.  In rendering a decision on appeal, the Board must analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  See Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990).

Competency of evidence differs from weight and credibility.  The former is a legal concept determining whether testimony may be heard and considered by the trier of fact, while the latter is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. App. 465, 469 (1994); see also Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) ("although interest may affect the credibility of testimony, it does not affect competency to testify").  In this case, the Veteran is competent to report symptoms because this requires only personal knowledge as it comes to him through his senses.  Layno, 6 Vet. App. at 470.  He is not, however, competent to identify a specific level of disability of his left hip according to the appropriate diagnostic codes.

On the other hand, such competent evidence concerning the nature and extent of the Veteran's left hip disability has been provided by the medical personnel who have examined him during the current appeal and who have rendered pertinent opinions in conjunction with the evaluations.  The medical findings (as provided in the examination reports) directly address the criteria under which these disabilities are evaluated.

The Board also finds that consideration for an extraschedular evaluation, a component of a claim for an increased rating, is not warranted.  Bagwell v. Brown, 9 Vet. App. 337, 339 (1996).  Although the Board may not assign an extraschedular rating in the first instance, it must specifically adjudicate whether to refer a case for extraschedular evaluation when the issue either is raised by the claimant or is reasonably raised by the evidence of record.  Barringer v. Peake, 22 Vet. App. 242 (2008).

In considering whether an extraschedular rating may be warranted, VA must first determine whether the available applicable schedular rating criteria are inadequate because they do not contemplate the Veteran's level of disability and symptomatology.  If the rating criteria are inadequate, VA must then determine whether the Veteran exhibits an exceptional disability picture indicated by other related factors such as marked interference with employment or frequent periods of hospitalization.  If such related factors are exhibited, then referral must be made to the Under Secretary for Benefits or the Director of the Compensation and Pension Service for extraschedular consideration.  See Thun v. Peake, 22 Vet. App. 111 (2008).  

In this case, the evidence does not indicate that Veteran's disability picture could not be adequately contemplated by the applicable schedular rating criteria discussed above.  Specifically, the Board has reviewed all of his relevant symptoms related to the issues on appeal, and concludes that there are no symptoms that were not able to be addressed by the applicable diagnostic codes.  See Mittleider v. West, 11 Vet. App. 181 (1998).  Moreover, as the Board is required to consider all functional effects when evaluating musculoskeletal disorders, see DeLuca, 8 Vet. App. at 202, it is virtually impossible that any criteria would not be contemplated under the diagnostic codes as written.  As such, the Veteran's symptoms are not which are so unusual that they are outside the schedular criteria.  

Therefore, given that the applicable schedular rating criteria are more than adequate in this case, the Board need not consider whether the Veteran's disability picture includes exceptional factors, and referral for consideration of the assignment of a disability evaluation on an extraschedular basis is not warranted.  See Thun, 22 Vet. App. at 111; see also Bagwell v. Brown, 9 Vet. App. 337, 338-9 (1996); Floyd v. Brown, 9 Vet. App. 88, 96 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).

Finally, although the Veteran has submitted evidence of a medical disability, and made a claim for the highest rating possible, he has not submitted evidence of unemployability due specifically to his service-connected left hip disability.  Indeed, he has indicated on multiple occasions that his peripheral vascular disease is the most prominent disability he is experiencing.  The Veteran's attorney, well versed in Veterans Law, has not raised this issue.  Therefore, the question of entitlement to a total disability rating based on individual unemployability due to a service-connected disability has not been raised.  See Rice v. Shinseki, 22 Vet. App. 447 (2009); Roberson v. Principi, 251 F.3d 1378 (Fed. Cir. 2001).

Based on evidence of record, the Board determines that a separate 10 percent rating, but no more, is warranted for osteoarthritis of the left hip.  However, a rating in excess of 30 percent for the fracture to the femoral neck is not warranted, and the appeal is denied to this extent.  

VA Duty to Notify and Assist

VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2013).  Proper notice from VA must inform the claimant and his representative, if any, prior to the initial unfavorable decision on a claim by the agency of original jurisdiction (AOJ) of any information and any medical or lay evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  These notice requirements apply to all five elements of a service-connection claim (Veteran status, existence of a disability, a connection between the Veteran's service and the disability, degree of disability, and effective date of the disability).  Dingess v. Nicholson, 19 Vet. App. 473 (2006).  Information that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded must be included.  Id.

Here, neither the Veteran nor his representative has alleged prejudice with respect to notice, as is required, and none is found by the Board.  Indeed, the Veteran's claims arise from his disagreement with the initial rating following the grant of service connection.  Once service connection is granted, the claim is substantiated.  Therefore, additional notice is not required and any defect in notice is not prejudicial.  See Shinseki v. Sanders, 556 U.S. 396 (2009); Goodwin v. Peake, 22 Vet. App. 128 (2008); Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).  Therefore, adequate notice was provided to the Veteran prior to the transfer and certification of his case to the Board and complied with the requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b).  

Next, VA has a duty to assist a veteran in the development of the claim.  This duty includes assisting him or her in the procurement of service treatment records and other pertinent records, and providing an examination when necessary.  See 38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159 (2013).  After a careful review of the file, the Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  First, the RO has obtained the Veteran's service treatment records and VA outpatient treatment records.  Further, the Veteran submitted his own statements in support of his claim.  

A VA examination with respect to the issue on appeal was also obtained in April 2011.  38 C.F.R. § 3.159(c)(4).  To that end, when VA undertakes to provide a VA examination, it must ensure that the examination is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  The Board finds that the VA examination obtained in this case is more than adequate, it is predicated on a full understanding of the Veteran's medical history, and provides a sufficient evidentiary basis for the claim to be adjudicated.  Accordingly, the Board finds that VA's duty to assist with respect to obtaining a VA examination or opinion with respect to the issue on appeal has been met.  38 C.F.R. § 3.159(c)(4).  

Hence, no further notice or assistance is required to fulfill VA's duty to assist in the development of the claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd, 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).





ORDER

An effective date prior to November 3, 2005, for the grant of service connection for a left hip disability, characterized as residuals of a fracture to the femoral head and degenerative joint disease, is denied.  

An initial rating in excess of 30 percent for a left hip disability, characterized as residuals of a fracture to the femoral head, is denied.

A separate initial 10 percent rating, but no more, for a left hip disability, characterized as degenerative joint disease, is granted, subject to the law and regulations governing the payment of monetary benefits.


______________________________________________
JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


